 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-18-0539-PHX-DGC
10                         Plaintiff,
11   v.                                                DETENTION ORDER
12   Aaron Anthony Ordonez,
13                         Defendant.
14
15          On August 13, 2019, defendant, Aaron Anthony Ordonez, appeared before this
16   Court on a petition to revoke conditions of release. The Court considered the evidence and
17   proffers presented to the Court, and the arguments of counsel, in determining whether the
18   defendant should be released on conditions set by the Court.
19          The Court finds, by clear and convincing evidence, that the defendant has violated
20   the conditions of release. The Court further finds that there is no condition or combination
21   of conditions available to the Court. 18 U.S.C. § 3148(b).
22          IT IS THEREFORE ORDERED that defendant be detained pending further
23   proceedings.
24          Dated this 14th day of August, 2019.
25
26
27
28
